DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 6, 8-13, 16-18, and 20 are pending in this application.
Claims 4, 5, 7, 14, 15, and 19 are canceled.
Response to Arguments
Regarding Rejection under 35 U.S.C. 102
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the rejection under 35 USC 102 is improper because Applicant argues that the amended claims does not anticipated by Sindwhani. The amended claim 1 recites a specific criterion for selecting the first external electronic device. In particular, ‘the first external electronic device is selected when it is determined that it includes the contact corresponding to the second keyword, where such determination is made based on contact information of a plurality of external electronic devices stored in the memory or received from a first server’ and Sindhwani does not disclose the amended claims.
	However, Examiner respectfully disagrees because the rejection under 35 USC 102 is still proper. Sindhwani discloses that a telephone/smartphone is one of IoT devices 20 and be selected in the plurality of device to be activated in order to initiate a call with a contact matching the entity “mom”. For example, for the received utterance, e.g. “call mom”, at an electric device 10, “call” may be tagged as a command (e.g., a command to execute a phone call), and “mom” may be tagged as a specific entity stored in a contact list at a telephone/smartphone. IoT devices may correspond to any suitable type of electronic device including mobile phones, smart phones, tablets, televisions, smart household devices (e.g., refrigerators, ovens, microwaves, etc.) and etc. and may be operated based on determined user account which is indicative of “contact information”. Therefore, the rejection is still maintained. Please see the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 16, and 18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sindhwani (US Pat. 10,102,855, filed on 3/30/2017).
Regarding claim 1, Sindhwani discloses an electronic device comprising: 
at least one communication circuit; a microphone; a processor operatively connected to the at least one communication circuit and the microphone; and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to (Fig. 2A, Col 11, lines 32-60, “electronic device 10 may be able to receive and output audio, and may include power, processing capabilities, storage/memory capabilities, and communication capabilities”; microphones 208): 
when an utterance is detected using the microphone, obtain voice data corresponding to the detected utterance, the utterance including a command (Fig. 1, steps 152 and 160, receiving utterance which is including a command, item 4 is an example of user’s speech), 
obtain a plurality of keywords including a first keyword and a second keyword based on speech recognition of the voice data, obtain action information including the first keyword corresponding to making a call, based on the command, identify whether the second keyword corresponds to contact (Fig. 1, step 160, determining content of the command; Figs. 4A, 4B, 5, and Column 21, lines 12-29, Column 24, lines 5-49, obtaining a command, e.g. “call mom”, ‘call’ is indicative of a “first keyword corresponding to making a call” and may contain functionality and ‘mom’ is indicative of a “second keyword corresponds to contact”), 
when the second keyword corresponds to the contact, identify a first external electronic device including the contact, based on contact information of a plurality of external electronic devices stored in the memory or received from a first server (Figs. 4A, 4B, 5, and Column 21, lines 12-29, Column 24, lines 5-49, A telephone/smartphone is one of IoT devices 20 and be selected in the plurality of device to be activated in order to initiate a call; Fig. 1, steps 154-156 and 160-164, Col 9, lines 1-13, Col. 31, line 62- Col. 32, line 19, determining an oven among a plurality of devices which might be operated based on determined user account which is indicative of “contact information”; Column 21, lines 12-29, Column 24, lines 5-49, IoT devices 20 may correspond to any suitable type of electronic device including mobile phones, smart phones, tablets, televisions, smart household devices and etc. A telephone/smartphone is one of IoT devices 20 and be selected in the plurality of device to be activated in order to initiate a call with a contact matching the entity “mom”. For example, for the received utterance at an electric device 10, “call mom” “call” may be tagged as a command (e.g., a command to execute a phone call), and “mom” may be tagged as a specific entity stored in a contact list at a telephone/smartphone),
communicatively connect the electronic device to the first external electronic device (Col. 6, lines 38-62, The user account may store information regarding device identifiers, IP addresses, communications information; Fig. 1 and Col. 5, lines 41-56, Col. 11, line 56 - Col. 12, line 11; Col. 16, lines1-27, establishing connection with devices 10, IoT devices 20, computing system 200 and external device via network using Wi-Fi (e.g., 802.11 protocol) and Bluetooth address), and 
perform an action corresponding to the action information using the first external electronic device by using the at least one communication circuit (Fig. 1, step 178 and Col. 5, lines 41-56, Col 9, lines 1-13, Column 21, lines 12-29, Column 24, lines 5-49, making a call using a telephone based on the input command “call mom”).
Regarding claim 9, Sindhwani discloses the device of claim 1, and Sindhwani further discloses:
wherein the instructions, when executed, further cause the processor to: obtain address information of the first external electronic device, and communicatively connect the electronic device to the first external electronic device, using the address information, based on a Bluetooth communication standard (Col. 6, lines 38-62, The user account may store information regarding device identifiers, IP addresses, communications information; Fig. 1 and Col. 5, lines 41-56, Col. 11, line 56 - Col. 12, line 11; Col. 16, lines1-27, establishing connection with devices 10, IoT devices 20, computing system 200 and external device via network using Wi-Fi (e.g., 802.11 protocol) and Bluetooth address).
Regarding claim 11, Claim 11 is the corresponding method claim to system claim 1. Therefore, claim 11 is rejected using the same rationale as applied to claim 1 above.
Regarding claim 16, Sindhwani discloses an electronic device comprising: 
at least one communication circuit; a microphone; a processor operatively connected to the at least one communication circuit and the microphone; and a memory operatively connected to the processor and configured to store account information and address information associated with at least one external electronic device, and instructions that, when executed, cause the processor to (Fig. 2A, Col 11, lines 32-60, “electronic device 10 may be able to receive and output audio, and may include power, processing capabilities, storage/memory capabilities, and communication capabilities”; microphones 208): 
receive voice data, using the microphone, wherein the voice data corresponds to an utterance including a command (Fig. 1, steps 152 and 160, receiving utterance which is including a command, item 4 is an example of user’s speech), 
obtain a plurality of keywords including a first keyword and a second keyword based on speech recognition of the voice data, obtain action information including the first keyword corresponding to making a call, based on the command, identify whether the second keyword corresponds to contact (Fig. 1, step 160, determining content of the command; Figs. 4A, 4B, 5, and Column 21, lines 12-29, Column 24, lines 5-49, obtaining a command, e.g. “call mom”, ‘call’ is indicative of a “first keyword corresponding to making a call” and may contain functionality and ‘mom’ is indicative of a “second keyword corresponds to contact”), 
when the second keyword corresponds to the contact, identify a first external electronic device including the contact, based on contact information of a plurality of external electronic devices stored in the memory or received from a first server (Figs. 4A, 4B, 5, and Column 21, lines 12-29, Column 24, lines 5-49, A telephone/smartphone is one of IoT devices 20 and be selected in the plurality of device to be activated in order to initiate a call; Fig. 1, steps 154-156 and 160-164, Col 9, lines 1-13, Col. 31, line 62- Col. 32, line 19, determining an oven among a plurality of devices which might be operated based on determined user account which is indicative of “contact information”; Column 21, lines 12-29, Column 24, lines 5-49, IoT devices 20 may correspond to any suitable type of electronic device including mobile phones, smart phones, tablets, televisions, smart household devices and etc. A telephone/smartphone is one of IoT devices 20 and be selected in the plurality of device to be activated in order to initiate a call with a contact matching the entity “mom”. For example, for the received utterance at an electric device 10, “call mom” “call” may be tagged as a command (e.g., a command to execute a phone call), and “mom” may be tagged as a specific entity stored in a contact list at a telephone/smartphone),
communicatively connect the electronic device to the first external electronic device (Col. 6, lines 38-62, The user account may store information regarding device identifiers, IP addresses, communications information; Fig. 1 and Col. 5, lines 41-56, Col. 11, line 56 - Col. 12, line 11; Col. 16, lines1-27, establishing connection with devices 10, IoT devices 20, computing system 200 and external device via network using Wi-Fi (e.g., 802.11 protocol) and Bluetooth address), and 
perform an action corresponding to the action information using the first external electronic device by using the at least one communication circuit (Fig. 1, step 178 and Col. 5, lines 41-56, Col 9, lines 1-13, Column 21, lines 12-29, Column 24, lines 5-49, executing a phone call). 
Regarding claim 18, Sindhwani discloses the electronic device of claim 16, and Sindhwani further discloses: wherein the instructions, when executed, further cause the processor to: 
identify the first keyword associated with the voice data based on the speech recognition of the voice data and wherein the first keyword corresponds to the action using the first external electronic device and the first keyword is text recognized from the command (Col. 25, lines 25-35 and Col. 35, lines 4-62, Orchestrator 250 communicates with ASR 258 which performs conversion of the text into commands for execution).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6, 8, 10, 12, 13, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sindhwani (US Pat. 10,102,855) in view of Na et al., (US Pub. 2017/0094511, Pub. Date: 2017-03-30, hereinafter Na).
Regarding claim 2, Sindhwani discloses the electronic device of claim 1, and Sindhwani further discloses: wherein the instructions, when executed, further cause the processor to: 
transmit the obtained voice data to the first server, using the at least one communication circuit (Col. 35, lines 4-62, Orchestrator 250 transmits voice data to account system 268 and speaker identification system 248), and 
receive a speaker information from the first server (Fig. 1, steps 154 and 156, Col. 6, lines 38-62, identifying user account; Col. 31, line 62- Col. 32, line 67 and Fig. 2B, speaker identification; Col. 35, lines 4-62, receiving user accounts or user profile from account system 268).  
Sindhwani does not explicitly teach, however Na does explicitly teach the bracketed limitation: 
transmit the obtained voice data to the first [server], using the at least one communication circuit, and receive the speaker information from the first [server] (Fig. 1, server 106, [0058][0060][0096] [0123][0128][0134] [0180] “when the server is a server which provides a communication connection service using user recognition, the electronic device may access the server through an account and receive the Bluetooth device address”; the communication interface 170 may be connected to a network 162 through wireless or wired communication to communicate with server).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of executing voice action using speaker identification as taught by Sindhwani with the method and system of connecting devices using a server as taught by Na to perform a communication connection function using a server in order to provide a differentiated function (Na, [0090]).
Regarding claim 3, Sindhwani in view of Na discloses the electronic device of claim 2, and Sindhwani further discloses: wherein the instructions, when executed, further cause the processor to: 
receive the first keyword identified based on the speech recognition of the voice data, from the first server, wherein the first keyword is text recognized from the command (Col. 25, lines 25-35 and Col. 35, lines 4-62, Orchestrator 250 communicates with ASR 258 which performs conversion of the text into commands for execution).
Regarding claim 6, Sindhwani in view of Na discloses the electronic device of claim 1, and Sindhwani further discloses: wherein the instructions, when executed, further cause the processor to: 
receive the action information from the first [server], wherein the action information is based on the contact information (Col 24, lines 4-49, Orchestration 220 and NLU system 260 may communicate via network and make a telephone call to mom’s phone number based on the input command “call mom” using user profile).
Sindhwani does not explicitly teach, however Na does explicitly teach the bracketed limitation: 
receive the action information to the first [server] (Fig. 1, server 106, [0058][0060][0096][0180] the communication interface 170 may be connected to a network 162 through wireless or wired communication to communicate with server).
Regarding claim 8, Sindhwani discloses the electronic device of claim 1.
Sindhwani does not explicitly teach, however Na does explicitly teach:
wherein the instructions, when executed, further cause the processor to: select the first external electronic device from the plurality of external electronic devices based on a degree of proximity and/or a connection frequency of each of the plurality of external electronic devices (Na, [0105] “establishing a connection with an external device, which was just previously paired with the electronic device, a scheme for establishing a connection with an external device, which has been most frequently paired with the electronic device previously”).
Regarding claim 10, Sindhwani discloses the electronic device of claim 1, and Sindhwani further discloses:
Wherein the instructions, when executed, further cause the processor to:
obtain speaker information of the voice data at least partly based on speech recognition of the voice data, the speaker information including identification information of a speaker (Fig. 1, steps 154 and 156, Col. 6, lines 38-62, identifying user account; Col. 31, line 62- Col. 32, line 67 and Fig. 2B, speaker identification),
wherein the speaker information includes account information, an e-mail address, and/or a telephone number associated with the speaker information, and wherein the account information, the e-mail address, and the telephone number associated with the speaker information and address information of the first external electronic device associated with the speaker information are received from a second [server] (Col. 6, lines38-62, “user account may store information personal to one or more users associated with the user account such as, but not limited to, credit card information, telephone numbers, email addresses, mailing addresses, and/or contact lists”).
Sindhwani does not explicitly teach, however Na does explicitly teach the bracketed limitation: 
 	[server] (Fig. 1, server 106, [0058][0060][0096][0180] the communication interface 170 may be connected to a network 162 through wireless or wired communication to communicate with server).
Regarding claims 12 and 13, Claims 12 and 13 are the corresponding method claim to system claims 2 and 3. Therefore, claims 12 and 13 are rejected using the same rationale as applied to claims 2 and 3 above.
Regarding claim 17, Shindhwani discloses the electronic device of claim 16, wherein the instructions, and Sindhwani further discloses: when executed, further cause the processor to: 
transmit the received voice data to the first server, using the at least one communication circuit (Col. 35, lines 4-62, Orchestrator 250 transmits voice data to account system 268 and speaker identification system 248), and 
receiving an account information of a speaker information from the first server (Col. 35, lines 4-62, receiving user accounts or user profile from account system 268).  
Sindhwani does not explicitly teach, however Na does explicitly teach the bracketed limitation: 
transmit the received voice data to the first [server], using the at least one communication circuit, and an account information of a speaker information from the first server (Fig. 1, server 106, [0058][0060][0096][0180] “when the server is a server which provides a communication connection service using user recognition, the electronic device may access the server through an account and receive the Bluetooth device address”; the communication interface 170 may be connected to a network 162 through wireless or wired communication to communicate with server).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of executing voice action using speaker identification as taught by Sindhwani with the method and system of connecting devices using a server as taught by Na to perform a communication connection function using a server in order to provide a differentiated function (Na, [0090]).
Regarding claim 20, Sindhwani discloses the electronic device of claim 16.
Sindhwani does not explicitly teach, however Na does explicitly teach:
wherein the first external electronic device is a device that is most recently connected to the electronic device (Na, [0137] selecting the external device with which the electronic device has made the communication connection most recently).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659